Title: From George Washington to Lieutenant Colonel Joseph Reed, 28 November 1775
From: Washington, George
To: Reed, Joseph



Dear Sir,
Cambridge 28th Novr 1775.

By Post, I wrote to you yesterday in answer to your Letter of the 16th, since which your favours of the 15th & 17th are come to hand. In one of these you justly observe, that the sudden departure of Mr Randolph must cause your absence to be the more sensibly felt; I can truely assure you that I miss you exceedingly; & if an express declaration of this be wanting, to hasten your return, I make it most heartily; and with some pleasure, as Mr Lynch in a Letter of the 13th (receivd with yours) gives this information.
“In consequence of your Letter by Colo. Reed I applied to the Chief Justice who tells me the Supreme Courts are lately held, and that it will be sometime before their term will return, that he knows of no Capitol Suit now depending, and that it is very easy for Colo. Reed to manage matters so as not to let that prevent his return to you; I am sure Mr Chew is so heartily disposed to oblige you, and to serve the Cause, that nothing in his power will be wanting.”
I could wish, my good friend, that these things may give a spur to your Inclination to return, and that I may see you here

as soon as convenient, as I feel the want of your ready pen, &ca, greatly.
What an astonishing thing it is, that those who are employed to sign the Continental Bills should not be able, or Inclined to do it as fast as they are wanted. they will proove the destruction of the Army if they are not more attentive and diligent. Such a dearth of Publick Spirit, & want of Virtue; such stock jobbing, and fertility in all the low Arts to obtain advantages, of one kind or another, in this great change of Military arrangemt I never saw before, and pray God I may never be Witness to again. what will be the ultimate end of these Manouvres is beyond my Scan—I tremble at the prospect—We have been till this time Enlisting about 3500 Men—To engage these I have been obliged to allow Furloughs as far as 50 Men a Regiment; & the Officers, I am perswaded, endulge as many more—The Connecticut Troops will not be prevail’d upon to stay longer than their term (saving those who have enlisted for the next Campaign, & mostly on Furlough) and such a dirty, mercenary Spirit pervades the whole, that I should not be at all surprizd at any disaster that may happen—In short, after the last of this Month, our lines will be so weakend that the Minute Men and Militia must be call’d in for their defence—these being under no kind of Government themselves, will destroy the little subordination I have been labouring to establish, and run me into one evil, whilst I am endeavouring to avoid another; but the lesser must be chosen. could I have foreseen what I have, & am like to experience, no consideration upon Earth should have induced me to accept this Command. A Regiment, or any subordinate department would have been accompanied with ten times the satisfaction—perhaps the honour.
I think I informd you in my Letter of yesterday, that we had taken Possession of, & had fortified Cobble Hill, & several points round the Bay, between that & Roxbury. In a Night or two more, we shall begin our Work on Letchmores point; when, doubtless, we shall be honourd with their notice, unless Genl Howe is waiting the favourable moment he has been told of, to aim a capitol blow; which is my fixed opinion.
The Congress already know, from the general estimate given in (for a Month) what sum it will take to supply this Army; & that little less than 275,000 Dollars will answer the purpose.

Pray Impress this upon the Members, & the necessity of forwarding the last Sum voted, as 100,000 Dollars will be but a flea bite to our demands at this time—Did I not, in one of my late Letters inform you, that I had sent Mr Knox threw New York to Genl Schuyler to see what Artillery I could get from those Places? He has been set out upon this business about Ten days and I hope will fall in with the Committee of Congress—Powder is also so much wanted, that nothing without it can be done.
I wish that matter respecting the punctilio, hinted at by you, could come to some decission of Congress—I have done nothing yet in respect to the proposed exchange of Prisoners nor shall I now untill I hear from them, or you, on this Subject—I am sorry Mr White met with a disappointment in the Jerseys, as I could wish not to be under the necessity, from any former incouragement given him, of taking him into my Family. I find it is absolutely necessary that the Aids to the Commander in Chief should be ready at their Pen (which I believe he is not) to give that ready assistance that is expected of them; I shall make a lame hand therefore to have two of this Kidney.
It would give me singular pleasure to provide for those two Gentlemen mentiond in your Letter, but believe me, it is beyond the powers of conception to discover the absurdities, & partiality of these People, and the trouble & vexation I have had in the New arrangement of Officers—after five, I think, different meetings of the Genl Officers I have, in a manner, been obliged to give into the humour & whimsies of the People, or get no Army. The Officers of one Government would not serve in the Regiments of another (although there was to be an entire new Creation)—a Captn must be in this Regiment—a Subaltern in that Company In short I can scarce tell at this moment in what manner they are fixed. Sometime hence strangers may be brought in, but it could not be done now, except in an Instance or two, without putting too much to the hazard.
I have this Instt by Express, received the agreeable News of the Capitulation of Montreal—The acct of it, you also, undoubtedly have—Poor Arnold I wonder where he is—Enos left him with the Rear division of his Army and is now hear under Arrest.
What can your Brethren of the Law mean by saying your perquisites

as Secretary must be considerable? I am sure they have not amounted to one Farthing. Captn Blewer Waits and therefore I shall add no more than that I am Dr Sir Yr Most Obedt & Affecte Ser.

Go: Washington


P.S. Please to let Colo. Lee know that I answerd his query by last Post respecting the Armd Vessels of this Provence, & those fitted out by the Continent.

